In re Harris, LaTara; — Defendant(s); applying for supervisory and/or remedial writ; Parish of Ouachita, 4th Judicial District Court, Div. “A”, No. 93-F-0278; to the Court of Appeal, Second Circuit, No. 29060-KH.
Granted. Case remanded to the trial court to reconsider relator’s motion to quash in light of La.Code Crim.P. art. 582, which requires the state to commence the second trial within one year from the date the new trial is granted, or within the time period remaining under La.Code Crim.P. art. 578(2), whichever is longer.
"VICTORY, J., not on panel; recused.